FLETCHER, Judge
(dissenting):
I dissent. Notwithstanding the fact that United States v. Moglia, 3 M.J. 216 (C.M.A.1977), was decided on clause (b)(2) of Article 119, Uniform Code of Military Justice, 10 U.S.C. § 919(b)(2), Judge Cook employs it as implicit authority to resolve the instant prosecution under the first sub-clause of the same article.1 This is done by quoting certain language holding that furnishing restricted drugs is an action inherently dangerous to human life.
I am unable to agree that the inherent dangerousness of drug transfer and use necessarily compels a finding of culpable negligence.

. Article 119(b)(1), Uniform Code of Military Justice, 10 U.S.C. § 919(b)(1).